Case 1:19-cv-00290-UNA Document 1-1 Filed 02/11/19 Page 1 of 1 Page|D #: 41
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither r lace nor supplement the fllin and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judieial Con erence of the United States in eptember 1974, is required for the use of the Clerk of Couxt for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

O| EUROPEAN GROUP B __V The Bolivarian Republic of Venezuela, Petrc')leos de Venezuela, S.A., PDV Holding, Inc', CITGO Holding, lnc'.
CITGO Petroleum Corporation, GLAS Americas LLC, in its capacity as collateral trustee, MUFG Union Bank, N.A ,
in its capacity as indenture trustee, Rosneft Trading, S.A., Orlando Chacin, Jesus Luongo, Anton Castillo, Eulogio Del

Pino, and Maria Del Cermen Martinez _ _
County of Residence of First Listed Defendant FOl'elgn Naf|On

(IN U.S. PLAINTIFF CASES ONLIO

NOTE‘. lN LAND CONDEMNATION CASES, USE 'I'HE LOCATION OF
THE TRACT OF LAND INVOLVED.

Js 44 (Rev. 06/17)

 

(b) County of Residence of First Listed Plaintiff FOl`eign COI’EOl`ainn
(EXCEPTIN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number) AffOI'IleS (IfKnOwn)
Jody C. Bari|lare, Morgan, Lewls & Bockius LLP, 1007 N. Orange Street, Suite 501,

Wl|mington, DE 19801, 302.574.7294, jody.baril|are@morganlewis.com

 

 

 

 

       

    

 

 

 

      

 

 

 

   
 

 

 

   

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL pARTIES (Place an “X" in One Baxfar Plaintlf
(For Diversity Cases Only) and One Bax for Defendant)
cl 1 U.s. Govemmem d 3 Fedeml Quesri<m PTF DEF FTF DEF
Plaintiff (U.S. Govemment Not a Party) Citizen of 'I'his State C| 1 EJ 1 Inco!porated or Principal Place EJ 4 |'J 4
of Business ln This State
|J 2 U.S. Govemment EI 4 Diversity Citizen of Another State Cl 2 Cl 2 Incorporated and Principal Place D 5 D 5
Defendant (lndicare Citizen.rhi'p afPam'es in ltem III) of Business In Anot.her State
Citizen or Subject of a EI 3 Cl 3 Foreign Nation C`l 6 Cl 6
Foreigu Country
IV. NATURE OF SUIT (PIace an "X” in One Box Only) Click here for: Nature of Suit Cod Descn` tions.
“ ' ' lien »t. ' 'U m red ~ ' ' mm
D 110 lnsurance PERSONAL INJU'RY PERSONAL INJURY l:l 625 Drug Related Seizure CI 422 Appeal 28 USC 158 D 375 False Claims Act
D 120 Mar`me El 310 Airplane CI 365 Personal lojury - ofProperty 21 USC 881 D 423 Withdrawal ij 376 Qui Tam (31 USC
E'] 130 Miller Act EI 315 Aixplane Product Product Liability D 690 Other 28 USC 157 3729(a))
El 140 Negotiable Instrument Liability Cl 367 Hea]th Care/ El 400 State Reapportiomnent
Cl 150 Recovery of Overpayment Cl 320 Assault, Libel & Pharmaceutical Cl 410 Antitmst
& Enforcement of Judgment Slander Personal lnjury El 430 Baoks and Banking
El 151 Medicare Act El 330 Federa.l Employers’ Product Liability El 830 Patent m 450 Commerce
Cl 152 Recovery ofDefaulted Liability Cl 368 Asbestos Personal |:l 835 Patent - Abbreviated D 460 Deportation
Student Loans D 340 Marine Injury Product New Drug Application D 470 Racketeer Influenced end
(Excludes Veterans) D 345 Marine Product Liability El 840 Trademark Corrupt Organimtion,s
l:l 153 Recovery of Oveipayment Liability PERSONAL PROPERT¥ ' y ` v ~`: I§TEYK€E l:l 480 Consu.mer Credit
of Veteran’s Benef`its CI 350 Motor Vehicle D 370 Other Fraud l:l 710 Fair Labor Standards Cl 861 HIA (1395ff) Cl 490 Cable/Sat TV
CI 160 Stockholders’ Suits CI 355 Motor Vehicle Cl 371 Truth in Lending Act D 862 Black Lung (923) Cl 850 Securities/Commodities/
CI 190 Other Contract Product Liability Ei 380 Other Personal 0 720 Labor/Management l‘J 863 DIWC/DIWW (405(g)) Exchange
CI 195 Contract Product Liability Cl 360 Other Personal Property Damage Relations D 864 SSID Title XVI EI 890 Other Statutory Actions
Cl 196 Franchise Injury 13 385 Property Damage Cl 740 Railway Labor Aet |J 865 RSI (405(g)) El 891 Agricultu.ral Acts
CI 362 Personal Injury - Pnoduct Liability D 751 Family and Medical |J 893 Enviromnental Matters
Medical Mai tice Leave Aet Cl 895 Freedom of Information
e_-L__ ~'“‘:"£L Cl 790 Ot.her Labor Litigation Act
El 210 Land Coudemnation Cl 440 Other Civil Rights Haheas Corpus: CI 791 Employee Retirement EI 870 Taxes (U.S. Plaintiff CI 896 Arbitration
|:l 220 Foreclosure El 441 Voting Cl 463 Alien Detainee Income Security Act or Defendant) |:l 899 Administrative Procedure
El 230 Rent Lease & Ejectment CI 442 Employment |J 510 Motions to Vacate CI 871 lRS_Third Party Act/`.Review or Appeal of
Cl 240 Torts to Laod Cl 443 Housing/ Sentence 26 USC 7609 Agency Decision
El 245 Tort Product Liability Aceommodatioos U 530 General CI 950 Constitutionality of
Cl 290 A11 Othet Rea,l Property 13 445 Amer. w/Disabilities - Cl 535 Death Penalty ' M'i USE State Statutes
Emplo ent Other: EI 462 Naturalization Application
CI 446 Amer. w/Disabilities - El 540 Mandamus & Other 13 465 Other lmmigration
Other El 550 Civil Rights Actions
Cl 448 Education El 555 Prison Condition
C'l 560 Civil Detainee -
Conditions of
Confioement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in Gne Box Only)

1 Original_ D 2 Removed ii'om lJ 3 Remanded from Cl 4 Reinstated or |Zl 5 Transfm-ed wm Cl 6 Multidistrict EJ 8 Multidistrict
Proceedlng State Court Appellate Court Reopened Anm_her District Litigation - Litigation -
(specij§)) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. § 1330(a) and 28 U.S.C. § 1367

Brief description of cause:

Action for declaratory judgment of alter ego, unwinding of fraudulent transfers, and damages for illegal dividend.

ij CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

 

 

 

 

COMPLAINT: UNDER RULE 23,F-R¢Cv-P~ approx. 516,466,627.72 JURY DEMAND: _ r:l Yes XNO
vIII. RELATED cAsE(s) _ _ 1333 §§I§i§§
IF ANY (See"'-W“C"°"S)~' JUDGE LeOnal`d P. Stafk DOCKET NUMBER 17-00151(D.Del.)
DATE SIG OF A'I'I`ORNEY FR.ECO
¢2[//{/7 U;“;Z, C\ bé,,,&,`
FOR OFFICE USE NLY 0 y
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. IUDGE

